Order granting plaintiff’s motion for alimony and counsel fee is reversed, on the facts and on the law, and in the exercise of discretion, and the motion denied, without costs. Defendant has shown, without contradiction, that he has unfailingly supported plaintiff and their children adequately, in the light of their circumstances. This determination is without prejudice to another application for similar relief in the event defendant discontinues making adequate provision for the support of the family. Concur—Botein, P. J., Breitel, Rabin, M. M. Frank and Bastow, JJ.